DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to After Final Amendment
This Office Action is responding to applicant’s After Final amendment filed on 9/27/2021.  Claims 1-17 and 19-26 have been cancelled.  Claims 18 and 27-29 have been amended.

Response to Arguments
The 112 rejection has been withdrawn in view of applicant’s amendment.
The Henderson has been withdrawn in view of applicant’s amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Brian Hopkins on 9/29/201.


In independent claim 18, paragraph iv, line 2, after the term “the subject”, insert --the second surface being opposite the first surface--.
In independent claim 18, paragraph ii, delete “is parallel” and replace with --a portion of the sound bore being parallel--.
In independent claim 18, paragraph d, delete “as well as capsulating a portion” and replace with --and encapsulating another portion--.

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: the drawings do not illustrate reference 602C as described in paragraph 0049 of the specification as filed on 9/29/2021 and do not illustrate claimed limitations hollow tube.  
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Allowable Subject Matter
Claims 18 and 27-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 18, the art of record when considered alone or in combination neither anticipates nor renders obvious a sound attenuating device comprising a flat concha tab adapted for insertion into the concha cavum of the year of the subject, in combination with all other features recited in the claim.
Regarding dependent claims 27-29, they are allowable due to their dependencies on independent claim 18.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Figure 2 in Strzalkowski (U.S. Patent No. 3,068,954) illustrates tab (32) having bore/passage (34) being parallel to the opposing surfaces thereof, the sound inlet (33) positioned on the second surface of the tab (32). Figure 4 illustrates tab (32) is located on posterior surface of the outer ear, column 2 lines 69-72 describes connector (30) is mounted on a fitting (32) inconspicuously fitted to the surface of the outer ear.  Strzalkowski invention does not disclose claimed limitation a flat concha tab adapted for insertion into the concha cavum of the ear of the subject.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAMTU T NGUYEN/Examiner, Art Unit 3786